Citation Nr: 1300647	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  12 07 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for hernia disability.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

3.  Entitlement to service connection for ulnar neuropathy.

4.  Entitlement to service connection for osteomyelitis.

5.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for lumbar herniated nucleus pulposus with radiculopathy and neurological deficit (claimed as a back disability).

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from December 1969 to February 1974.

These matters come before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for videoconference Board hearing in August 2012, to which he failed to report.  In correspondence dated in September 2012, the Veteran's representative informed VA that the Veteran failed to attend his Board hearing because he was hospitalized.  The representative requested that the Veteran be scheduled for another hearing.  In December 2012, the undersigned Veterans Law Judge found good cause for the Veteran's failure to appear, and granted his motion to reschedule a hearing.  38 C.F.R. § 20.1304.  Thus, the Veteran should be scheduled for a videoconference Board hearing. 


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing at the Togus, Maine RO before a Veterans Law Judge of the Board, unless otherwise notified by the appellant or his representative.

2.  After the hearing is conducted, or if the appellant withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

